                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 NO. 7:06-CR-63-BR




  UNITED STATES OF AMERICA

           v.                                                         ORDER

  COLLIER DOUGLAS SESSOMS



       This matter is before the court on defendant’s motion for review of his sentence pursuant

to 18 U.S.C. § 3742 and for appointment of counsel. (DE # 130.) Because § 3742 pertains to

review of a sentence on appeal from the district court to the court of appeals and defendant

suggests that his sentence violates the terms of his plea agreement, the court construes

defendant’s challenge to his sentence as one under 28 U.S.C. § 2255. See United States v.

Crump, No. 7:06CR00007-1, 2017 WL 4707025, at *1 (W.D. Va. Oct. 19, 2017) (where the

defendant alleged he was improperly sentenced under the career offender guideline, the court

construed a § 3742 motion as a 28 U.S.C. § 2255 motion). Because defendant has previously

filed a § 2255 motion, defendant must first seek authorization from the Fourth Circuit Court of

Appeals before this court can consider the motion. See 28 U.S.C. §§ 2244(b), 2255(h). The

motion is DISMISSED WITHOUT PREJUDICE. The court finds that defendant has not made

“a substantial showing of the denial of a constitutional right,” 28 U.S.C. ' 2253(c)(2), and
therefore, a certificate of appealability is DENIED.

       This 2 October 2018.




                                      __________________________________
                                                  W. Earl Britt
                                                  Senior U.S. District Judge




                                                2
